                          UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT


Troy D.,

             Plaintiff,

             v.                                     Civil Action No. 2:17–cv–235

Commissioner of Social Security,

             Defendant.


                              OPINION AND ORDER
                                  (Docs. 12, 17)

      Plaintiff Troy D. brings this action pursuant to 42 U.S.C. § 405(g) of the

Social Security Act, requesting review and remand of the decision of the

Commissioner of Social Security denying his applications for Disability Insurance

Benefits (DIB) and Supplemental Security Income (SSI). Pending before the Court

are Plaintiff’s motion to reverse the Commissioner’s decision for further proceedings

and a new decision (Doc. 12), and the Commissioner’s parallel motion to remand the

same decision for further proceedings and a new decision (Doc. 17).

      The parties agree that Plaintiff’s claim should be remanded, but disagree

regarding the terms of the remand order. Specifically, Plaintiff argues in his motion

that, on remand, the ALJ should be required to: (a) reopen Plaintiff’s prior DIB/SSI

claim and consider whether Plaintiff was disabled for the entire alleged disability

period beginning on February 20, 2008; (b) reanalyze the relevant treating

physician opinions; and (c) formulate a new residual functional capacity (RFC)
determination. (See Docs. 12, 12-1.) The Commissioner asserts in her motion that

the claim should be remanded for the sole purpose of determining if substance

abuse was a contributing factor material to Plaintiff’s disability. (See Doc. 17.) The

Commissioner explains that the ALJ erred in “attempt[ing] to address [the]

materiality of [Plaintiff’s] substance abuse without going through th[e required

two-step] sequential evaluation process.” (Id. at 6 (citing AR 24, 35).) The

Commissioner further states that the ALJ’s analysis of Plaintiff’s mental RFC

focused on Plaintiff’s functionality without drug abuse (after he began opioid

treatment), but the ALJ should have first determined Plaintiff’s mental RFC with

the drug abuse. (See id.)

      Plaintiff filed a response to the Commissioner’s motion, objecting to the

Commissioner’s assertion that the claim should be remanded for the sole purpose of

determining whether substance abuse was a contributing factor material to

Plaintiff’s disability, and reiterating that the Court should remand the claim to

consider all the issues raised in Plaintiff’s motion, including the ALJ’s alleged

de facto reopening of Plaintiff’ original application; the ALJ’s rejection of the

treating physician opinions; and the ALJ’s RFC finding that Plaintiff would be off

task for not more than 10% of the workday. (See Doc. 18.) Plaintiff explains that

the Commissioner has not objected to or opposed any of these issues, and thus the

Court should reverse for the reasons explained in Plaintiff’s motion. (See id. at 1.)

Plaintiff further asks that the Court consider and decide at this time whether the

ALJ reopened Plaintiff’s prior claim, asserting that, by reviewing the entire record




                                            2
and rendering a decision on the merits, the ALJ constructively reopened the claim.

(See id. at 1–2.)

       The Commissioner filed a reply to Plaintiff’s response, asserting that the

Court need not make a decision regarding whether the ALJ reopened the prior

claim because, “[w]hen the Appeals Council remands a case . . . after a court

remand, [it] generally vacates the entire previous ALJ decision, and the ALJ

considers all issues de novo.” (Doc. 19 at 2.) Plaintiff filed a response to the

Commissioner’s reply, stating that the Commissioner waived the argument that the

ALJ did not reopen the prior claim by failing to include it in her original motion to

remand. (See Doc. 20 at 2.) Moreover, Plaintiff refutes the Commissioner’s claim

regarding reopening the prior claim, contending that, if the Court’s remand order

includes findings on the issue, the Commissioner is bound by those findings under

the law of the case doctrine. (See id. at 1.)

       Given the parties’ agreement to remand Plaintiff’s claim, it is a waste of

judicial resources for the Court to consider either Plaintiff’s or the Commissioner’s

substantive arguments at this time. In general, where, as here, the plaintiff and

the Commissioner agree that the ALJ’s decision contains a legal or factual error

requiring remand, the best practice is for the parties to submit a stipulated order

for the Court’s signature, remanding the matter for further proceedings and a new

decision, rather than the parties filing briefs disputing which issues should be

considered and/or whether a hearing should be held on remand. See Burns v.

Astrue, Civil No. 09–109–P–H, 2009 WL 4910483, at *1 (D. Me. Dec. 13, 2009)




                                            3
(“When this court remands a Social Security appeal before considering its merits

because the parties agree that further action by the [C]ommissioner is warranted, it

remands for the reasons and with the conditions to which the parties have agreed.”).

Clearly, the parties and the court all have an interest in the efficient administration

of social security claims and the avoidance of unnecessary litigation. Voluntary

remand motions are encouraged when the Commissioner discovers reversible error

during litigation, and the court’s involvement in the remand in those cases should

be swift in order for the claim to proceed toward resolution.

      On remand, the Appeals Council may exercise its discretion in regard to

which ALJ findings to affirm, modify, or reverse, 20 C.F.R. §§ 404.983, 416.1483;

and it may do so based on the same arguments that counsel would present to the

court. It makes little sense for the court to referee the scope of a voluntary remand

order when the Commissioner retains decision-making discretion on remand. See

Burns, 2009 WL 4910483, at *1 (“There is no need to spend the court’s and the

parties’ time conducting oral argument on the merits of the current appeal when

any . . . issues raised by that appeal may well be resolved by the remand to which

the parties agree, but for a single phrase of unremarkable language.”). Therefore,

the Court grants the parties’ request to remand, and remands for further

proceedings and a new decision regarding each issue addressed in Plaintiff’s and

the Commissioner’s motions, for the period beginning on February 20, 2008,

including: the ALJ’s analysis of the treating physician opinions; the ALJ’s finding

that Plaintiff would be off task for not more than 10% of the workday; and the ALJ’s




                                          4
analysis of whether Plaintiff’s substance abuse was a contributing factor material to

his disability.

       Regarding the ALJ’s constructive reopening of the prior claim, the Court

agrees with Plaintiff that the ALJ did constructively reopen that claim, as the ALJ

made findings on the merits for the entire period from Plaintiff’s original alleged

disability onset date of February 20, 2008 through the date of the decision. (See AR

21, 40 (ALJ stating that Plaintiff “has not been under a disability . . . from February

20, 2008, through the date of this decision”); see also AR 29, 31–33, 35, 37–38 (ALJ

considering evidence from the period under review in the prior application,

including evidence dated August 2008, February 2009, and October 2011).) See

Byam v. Barnhart, 336 F.3d 172, 180 (2d Cir. 2003) (“If the Commissioner reviews

the entire record and renders a decision on the merits, the earlier decision will be

deemed to have been reopened, and any claim of administrative res judicata to have

been waived.” (internal quotation marks omitted)); Sanville v. Comm’r of Soc. Sec.,

Civil Action No. 2:16–cv–251, 2017 WL 4174783, at *6 (D. Vt. Sept. 20, 2017)

(“When the ALJ, in denying a petition to reopen an earlier application, addresses

the merits of that application, he is said to have constructively reopened the prior

application.”). The Commissioner’s motion appears to support this finding (though

she states otherwise in her later reply (see Doc. 19)), as it includes discussion of two

of Plaintiff’s drug-related incidents occurring in March 2010 and August 2011, both

within the period of the prior claim. (See Doc. 17 at 6 (citing AR 562, 637).) Were

the Court to leave open the question of whether the ALJ reopened the prior claim,




                                           5
the Commissioner could possibly evade the consequences of the reopening by

seeking remand solely on another ground, e.g., the ALJ’s failure to make a finding

on the materiality of Plaintiff’s substance abuse. (See Doc. 18 at 2, Doc. 20 at 2).

      Accordingly, the Court GRANTS Plaintiff’s motion to remand (Doc. 12);

GRANTS the Commissioner’s motion to remand (Doc. 17), in part; and REMANDS

for further proceedings and a new decision. On remand, the Commissioner shall

reconsider: (1) the ALJ’s analysis of the opinions of treating physicians Dr. Richard

Lautenback, Dr. Dean Mooney, and Dr. Dean McKenzie; (2) the ALJ’s finding that

Plaintiff would be off task for no more than 10% of the workday; and (3) the

materiality of Plaintiff’s substance abuse. Moreover, given the ALJ’s constructive

reopening of the prior claim, the Commissioner shall consider the prior claim in the

new decision, and the alleged disability period beginning on February 20, 2008.

      Dated at Burlington, in the District of Vermont, this 18th day of

October 2018.

                                               /s/ John M. Conroy           ..
                                               John M. Conroy
                                               United States Magistrate Judge




                                           6
